DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          BOCA VIEW CONDOMINIUM ASSOCIATION, INC.,
                         Appellant,

                                     v.

   EILEEN BREITKREUTZ, DGANIT SHEFET, and DAVID SHEFET,
                         Appellees.

                               No. 4D20-1095

                              [October 7, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502017CA007482XXXXMB.

   Lilliana M. Farinas-Sabogal and Robert I. Rubin of Becker & Poliakoff,
P.A., Coral Gables, for appellant.

  Andrew M. Schwartz, Christopher S. Salivar, and Heather F. Beale of
Andrew M. Schwartz, P.A., Boca Raton, for appellees Dganit Shefet and
David Shefet.

  Daniel A. Miller of Slusher & Rosenblum, P.A., West Palm Beach, for
appellee Eileen Breitkreutz.

PER CURIAM.

      Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.